132 F.3d 41
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Submitted Dec. 15, 1997.**Decided Dec. 22, 1997.

Appeal from the United States District Court for the District of Oregon, No. CR-89-60094-01-JMB;  James M. Burns, District Judge, Presiding.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Jerry Paul Lillard appeals pro se the district court's denial of his motions to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) and 28 U.S.C. § 2255.  We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2255.  We review de novo the district court's denial of a section 2255 motion, see United States v. McMullen, 98 F.3d 1155, 1156-57 (9th Cir.1996), cert. denied, 117 S.Ct. 2444 (1997), and review for abuse of discretion its denial of a section 3582(c)(2) motion, see United States v. Townsend, 98 F.3d 510, 512 (9th Cir.1996) (per curiam) We affirm.


3
Pursuant to section 2255, Lillard contends that the district court erred by sentencing him for manufacturing d-methamphetamine because there was no proof of methamphetamine type.  This contention is foreclosed by United States v. McMullen, 98 F.3d at 1157.


4
Lillard next contends that the district court abused its discretion by refusing Lillard's section 3582(c)(2) motion to retroactively apply Amendment 484 of the Guidelines Manual, which altered the method for calculating the weight of an illegal drug contained in a "mixture or substance."   See U.S.S.G. § 2D1.1, comment.  (n. 1) & App.  C, amend. 484 (1995).  We disagree.  The district court's refusal to retroactively apply Amendment 484 was not an abuse of discretion because that amendment did not effect Lillard's sentencing range.  See 18 U.S.C. § 3582(c)(2) (1994);  Townsend, 98 F.3d at 512.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3